First Quantum Ventures, Inc. 2101 Vista Parkway, Suite 292 West Palm Beach, FL 33411 (561) 228 6148 March 14, 2011 Ms Tia Jenkins Senior Assistant Chief Accountant Division of Corporation Finance United States Securities & Exchange Commission Washington, DC 20549 Re: First Quantum Ventures, Inc. Form 10-K for the Fiscal Year Ended June 30, 2010 Filed September 28, 2010 Form 10-Q for the Quarterly Period Ended September 30, 2010 Filed November 15, 2010 File No. 000-52759 Dear Ms. Jenkins: The following is in response to your comment letter of February 28, 2011. Item 9A. Controls and Procedures, page 9 1. We have filed an abbreviated amendment to our Form 10-K for the Fiscal Year Ended June 30, 2010, per your request which includes revised Item 9A evaluation of our Disclosure Controls and Procedures, signature page and abbreviated Section 302 certification. We determined that our DC&P were not effective since we omitted the conclusion in our original filing. We have modified our DC&P at this time to alleviate this oversight in the future. Exhibit 31.1 Section 302 Certifications We were using an outdated version of the Section 302 Certifications, which we have now rectified, and will ensure that the current version is utilized in all future filings. Form 10-Q for the Quarterly Period Ended September 30, 2010 Item 4T. Controls and Procedures, page 3 3. We have revised our paragraph on the evaluation of our Disclosure Controls and Procedures to include all required disclosure, and as noted in 1. above, we have modified our DC&P at this time to alleviate this oversight in the future. Changes in Internal Control over Financial Reporting 4. We will disclose in future filings any change in our internal control over financial reporting during the last fiscal quarter in accordance with Item 308 ( c) of Regulation S-K. The Company recognizes that it is responsible for the adequacy and accuracy of the disclosure in all our filings; and Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any other person under the federal securities laws of the United States. Sincerely, /s/ Andrew Godfrey Andrew Godfrey, President and Chairman
